        Case 4:19-cv-04231 Document 1 Filed on 10/28/19 in TXSD Page 1 of 4



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 JAMES ARTHUR,                                      §
                                                    §
          Plaintiff,                                §
                                                    §
 v.                                                 §
                                                    §   Case No. ____________
 WESTCHESTER SURPLUS LINES                          §
 INSURANCE COMPANY,                                 §
                                                    §
          Defendant.                                §

                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Westchester Surplus Lines

Insurance Company (“Westchester”) files this Notice of Removal, and would respectfully show

the Court the following:

                                            Introduction

         1.      On August 22, 2019 the Plaintiff, James Arthur (“Plaintiff”), filed a lawsuit against

Westchester in Cause No. 2019-58860; James Arthur v. Westchester Surplus Lines Insurance

Company; In the 215th Judicial District Court of Harris County, Texas. A certified copy of the

Original Petition is attached as Exhibit 1. Service of process was made upon the Commissioner

of Insurance on October 2, 2019.

         2.      Westchester timely filed this Notice of Removal within the 30-day deadline

required by 28 U.S.C. §1446(b).

                                         Bases for Removal

         3.      Removal is proper based on diversity of citizenship. 28 U.S.C. 1332(a). In

particular:

                 a.     Plaintiff is an individual residing in Harris County, Texas.



\43409888\3
        Case 4:19-cv-04231 Document 1 Filed on 10/28/19 in TXSD Page 2 of 4



                  b.       Westchester is a Georgia corporation with its principal place of business in

                           Philadelphia, Pennsylvania. Therefore, Westchester is a citizen of Georgia

                           and Pennsylvania.

         4.       Plaintiff alleges in his Original Petition that he seeks monetary relief over

$200,000.00 but not more than $1,000,000.00. Accordingly, the amount in controversy is in excess

of the sum of $75,000.00. All requirements are met for removal under 28 U.S.C. §§ 1332 and

1441(b).

         5.       Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending.

         6.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the 215th Judicial District Court of Harris County, Texas and all parties.

         7.       All pleadings, process, orders, and other filings in the state court action1 are

attached to this notice as required by 28 U.S.C. §1446(a). Those filings consist of Exhibit 1 as

described above, and the following additional filings, as required by Local Rule 81:

         Exhibit 2:        Defendant Westchester Surplus Lines Insurance Company’s Original

                           Answer;

         Exhibit 3:        The docket sheet;

         Exhibit 4:        An index of matters being filed; and

         Exhibit 5:        List of all counsel of record and parties represented

                                                  Jury Demand

         8.       Pursuant to Federal Rule of Civil Procedure 38, Westchester demands a trial by

jury.



1
         Service of Process has not been returned as of the filing of this Notice of Removal.

Notice of Removal                                                                                Page 2
\43409888\3
        Case 4:19-cv-04231 Document 1 Filed on 10/28/19 in TXSD Page 3 of 4



                                               Prayer

         Defendant, Westchester Surplus Lines Insurance Company, respectfully gives notice that

this state court action has been removed and placed on this Court’s docket for further proceedings.

Defendant further requests any additional relief to which it is justly entitled.

                                                        Respectfully submitted,

                                                        COZEN O’CONNOR

                                                        s/ Joseph A. Ziemianski
                                                        Joseph A. Ziemianski
                                                        Attorney-in-Charge
                                                        Texas State Bar No. 00797732
                                                        Southern District of Texas Bar No. 25915
                                                        Karl A. Schulz
                                                        Texas State Bar No. 24057339
                                                        Southern District of Texas Bar No. 884614
                                                        1221 McKinney, Suite 2900
                                                        Houston, Texas 77010
                                                        Telephone: (832) 214.3900
                                                        Telecopy: (832) 214.3905
                                                        E-mail: jziemianski@cozen.com
                                                        E-mail: kschulz@cozen.com

                                                        OF COUNSEL:

                                                        COZEN O’CONNOR
                                                        1221 McKinney, Suite 2900
                                                        Houston, Texas 77010
                                                        Telephone: (832) 214.3900
                                                        Telecopy: (832) 214.3905

                                                        ATTORNEYS FOR DEFENDANT
                                                        WESTCHESTER SURPLUS LINES
                                                        INSURANCE COMPANY




Notice of Removal                                                                            Page 3
\43409888\3
        Case 4:19-cv-04231 Document 1 Filed on 10/28/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the forgoing instrument was served via the
Court’s electronic filing system on October 28, 2019 to:

         Mr. James O. Okafor
         1001 Fondren, Suite 260
         Houston, Texas 77096
         Counsel for Plaintiff, James Arthur


                                                    s/ Joseph A. Ziemianski
                                                    Joseph A. Ziemianski




Notice of Removal                                                                           Page 4
\43409888\3
